Citation Nr: 1307968	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-13 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right ankle condition.

4.  Entitlement to service connection for stomach ulcers, to include as secondary to depression.

5.  Entitlement to an initial rating greater than 50 percent for service-connected obstructive sleep apnea.

6.  Entitlement to the assignment of an effective date earlier than August 17, 2007 for the award of service connection for obstructive sleep apnea.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1998 to February 1999 and from December 2001 to June 2003.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO awarded the Veteran service connection for obstructive sleep apnea, and assigned an initial disability rating of 50 percent, effective August 17, 2007.  In the same decision, the RO denied the Veteran's service-connection claims for depression, tinnitus, stomach ulcers, and a right ankle condition.

In a statement received by the RO in April 2009, the Veteran specifically disagreed with the RO's denial of his service-connection claim for depression.  The RO issued a statement of the case (SOC) as to this issue in March 2010, and the Veteran perfected an appeal by filing a timely VA Form 9 later that month.

Notably, in the same April 2009 statement, the Veteran also disagreed with "all the adjudicative determinations mentioned" in the RO's February 2009 decision "except for those, if any, that I specifically state here that I do not want to appeal."  The Veteran further clarified that his notice of disagreement "specifically covers all the determinations made by the regional office unless specifically excluded."  Significantly, the Veteran did not exclude any of the RO's February 2009 adjudications from his broadly stated notice of disagreement.  The Board accordingly accepts the Veteran's April 2009 correspondence to be a timely notice of disagreement not only with the RO's decision to deny his service-connection claim for depression, but also with the RO's additional decisions to deny his service-connection claims for tinnitus, stomach ulcers and a right ankle condition, as well as the RO's assigned initial rating and effective date for his service-connected sleep apnea.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA must liberally construe all documents filed by a claimant).  The RO has not issued a SOC as to these five additional issues.  

In October 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

Although further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's appeal.




	(CONTINUED ON NEXT PAGE)
I.  Depression

A. Private and VA medical records

At the October 2012 hearing, the Veteran testified that he sought treatment for depression at two private facilities between the years of 2004 and 2007.  In particular, he indicated that he received psychiatric treatment at the Tulane Medical Center from a nurse practitioner, whose name he could not recall.  He also noted treatment from a Dr. K., who had his own practice.  See the October 2012 hearing transcript [Tr.] at 11-12.  The Veteran has not provided any contact information for either provider.  As any mental health treatment reports by these providers could be pertinent to the Veteran's claim, such should be requested on remand. 

In October 2012, the Veteran also testified that he continues to receive treatment for his depression from VA, indicating that he was scheduled for an appointment with a new psychiatrist in December 2012, and had been seeing nurses and interns in the meantime.  See the October 2012 hearing Tr. at 13-15.  Notably, the most recent VA treatment records that have been associated with the claims file are from January 2010.  Therefore, the Veteran's ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Veteran indicated at the October 2012 hearing that he had in his possession documented history of the medications he was taking for his depression from 2005 and 2006.  See the October 2012 hearing Tr. at 11.  On remand, the Veteran should be asked to submit copies of these documents, if still available.

B. VA psychiatric examination

In essence, the Veteran contends that his current depression had its onset in, or is otherwise related to his active duty service.  He asserts that he experienced verbal abuse from his superior officer during service and that he sought treatment for depression five or six times while on active duty.  See the Veteran's September 24, 2008 VA Mental Health E&M Note; see also the October 2012 hearing Tr. at 2-4.

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The first criterion for a medical examination is met, as current VA treatment records show a diagnosis of depressive disorder. 

As to the second criterion, as noted above, the Veteran reports that he experienced verbal abuse from his superior officer during service, and sought treatment five or six times for depression while on active duty.  While the Veteran's service treatment records do not document any diagnosis of depression, they do indicate that he received counseling from Dr. E.D. for "personal problems."  See the Veteran's March 8, 2003 Report of Medical History, page 2.  Although a physician suggested at the bottom of this report that the Veteran had no psychiatric (?) issues, the Board notes that a layperson such as the Veteran is competent to report observable symptomatology, such as feeling depressed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Notably, two of the Veteran's fellow servicemembers submitted statements on the Veteran's behalf in September 2010.  K.R. recalled that the Veteran received in-service mental health services during 2002 or 2003, and that he was subjected to verbal abuse and bullying from his platoon sergeant.  S.E. indicated that she observed the Veteran to have been under extreme pressure and stress due to weight issues, and that he was "singled out" by his commanding officers.  These servicemembers are also competent to report observable symptomatology.           See Jandreau, 492 F.3d at 1377. 

The Board finds the testimony of the Veteran credible to the extent that he asserts that he sought counseling in service, and to the extent he claims he was subject to verbal abuse by his superior officers.  Indeed, the Veteran is competent to report his own observable symptomatology, his service records confirm that he sought counseling for personal problems at least on one occasion, and he has submitted credible statements supporting his reported history from two fellow servicemembers.  As such, the Board finds that the second criterion for a medical examination has been met. 

The testimony and statements from the Veteran and his fellow servicemembers also suggest that the Veteran has had problems with feelings of depression beginning during service and continuing to the present day.  As noted above, the Veteran has indicated that after separation from service in 2003, he received private treatment for depression from 2004 to 2007, and subsequently began receiving treatment at the VA in 2007.  Although the Veteran's post-service treatment reports also document the presence of nonservice-related events that have contributed to his depression [see, e.g., the Veteran's July 24, 2008 VA Mental Health Triage Note (indicating that the Veteran has felt depressed lately due to multiple losses, to include a  cousin who was killed six weeks earlier, and a grandfather who had a terminal illness)], the lay and medical evidence described above suggests that the Veteran's depression symptoms may be related to the symptoms he described during service, meeting the third criterion for an examination. 

Crucially, no medical opinion of record links the Veteran's current depressive disorder to his service, or rules out any such connection.  Therefore, the Board finds that there is insufficient competent medical evidence on file for VA to make a decision on the claim at this time.  As such, the Veteran should be scheduled for an examination, and a VA medical opinion addressing the etiology of the Veteran's depressive disorder should be obtained.  See McLendon, 20 Vet. App. at 81. Specific instructions to the examiner are detailed below.

II.  Manlincon concerns

As discussed in the Introduction above, the Board has accepted the Veteran's April 2009 statement as a timely notice of disagreement with all of the RO's February 2009 adjudications.  Indeed, the agency of original jurisdiction has not issued a SOC addressing the issues of entitlement to service connection for tinnitus, a right ankle condition, and stomach ulcers to include as due to depression, or entitlement to a higher initial rating and an earlier effective date for the award of service connection for obstructive sleep apnea.  In these circumstances, where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim for issuance of a SOC.  38 C.F.R. § 19.9(c) (2012); see Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all private health care providers who have treated him for his depressive disorder.  Of particular interest are any medical records showing treatment at the Tulane Medical Center and from Dr. K dating from 2004 to 2007.  After securing any necessary releases, request any identified records that are not duplicates of those contained in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e). 

In addition, ask the Veteran to submit any other medical records he may have in his possession that are relevant to his treatment for depression, to include documented histories of his depression medications dating from 2005 and 2006, if in existence.
2.  Obtain all relevant ongoing VA treatment records dating since January 2010 from the VA Medical Center in Houston, Texas.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  

3.  Schedule the Veteran for a VA compensation examination to determine the nature and etiology of his current depressive disorder.  This examination should be arranged after completing the above requests for VA and private treatment records. 

The examination should include any diagnostic testing or evaluation deemed necessary.  The Veteran's claims file (both the paper claims file and any medical records contained in Virtual VA) and a complete copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current psychiatric disability, to include depressive disorder, that arose during service or is otherwise related to service.  For the purposes of this opinion, the examiner should assume that the Veteran did experience verbal abuse from his superior officer during service, and that he sought counseling for personal problems as described in the Veteran's service treatment records.  If the examiner finds that the Veteran's current disability is more likely related to a post-service event or injury, this should be made clear.  

A rationale for all opinions expressed should be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Issue an SOC addressing the following issues: (1) entitlement to service connection for tinnitus; (2) entitlement to service connection for a right ankle condition; (3) entitlement to service connection for stomach ulcers, to include as secondary to depression; (4) entitlement to an initial rating greater than 50 percent for obstructive sleep apnea; and (5) entitlement to the assignment of an effective date earlier than August 17, 2007 for the award of service connection for obstructive sleep apnea.  The Veteran should be informed of the actions necessary to perfect an appeal on these issues. Thereafter, return these issues to the Board only if an adequate and timely substantive appeal is filed. 

5.  After the development requested above has been completed to the extent possible, the record (to include any and all relevant evidence added to the Veteran's Virtual VA folder) should again be reviewed, and the Veteran's service-connection claim for depression should be readjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2012).




_________________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


